Citation Nr: 1546888	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease. 

2.  Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1958 to July 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied service connection for Parkinson's disease and Type II diabetes mellitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for Type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran has not submitted or identified any relevant evidence that documents current treatment for Parkinson's disease.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In reference to the issue of service connection for Parkinson's disease, VA has issued several VCAA notices to the Veteran including a July 2011 notice which informed the Veteran of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The July 2011 VCAA notice was issued to the Veteran prior to the December 2011 rating decision from which the instant appeal arises.  The issues were readjudicated in the January 2014 statement of the case (SOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for Parkinson's disease.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence of Parkinson's disease or persistent or recurrent symptoms of the disability in the present case.  In his claim for compensation, the Veteran asserts that he has Parkinson's disease.  The Board finds that there is no evidence in the record that the Veteran has Parkinson's disease, has been diagnosed with the disability, or that he has recurrent symptoms associated with the disease.  There is sufficient competent evidence of record for VA to decide the claim without an examination.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist as to the issue of service connection for Parkinson's disease have been met.

II.  Service Connection for Parkinson's Disease

The Veteran asserts that service connection for Parkinson's disease is warranted as the claimed disorder was incurred as a result of his herbicide exposure while serving at Andersen Air Force Base, Guam, from 1972 to 1975.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Parkinson's disease (paralysis agitans) is a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a continuity of symptoms after service is required to establish service connection.  38 C.F.R. § 3.303(b).

Parkinson's disease (paralysis agitans) is listed under 38 C.F.R. § 3.309(a) and may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and Parkinson's disease becomes manifest to a degree of 10 percent or more at any time, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

An individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 C.F.R. § 3.307(a)(6)(v).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records and the post-service clinical documentation of record make no reference to Parkinson's disease.  The clinical documentation does not contain a diagnosis of Parkinson's disease, symptoms associated with the disease, or complaints thereof. 

The Veteran's claim is supported solely by his own lay statements.  Parkinson's disease was not objectively manifested during active service or at any time thereafter.  To the extent that the Veteran advances that he has Parkinson's disease, the Veteran has not indicated that such disorder has been diagnosed by a medical professional.  The Veteran is not competent to offer an opinion regarding the diagnosis of his claimed Parkinson's disease.  The Veteran is not a medical professional and has not offered any form of medical qualification.  The question of the diagnosis of Parkinson's disease is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau, supra.

In the absence of any competent evidence of Parkinson's disease during active service or at any time thereafter, the Board concludes that service connection for the claimed disability is not warranted.


ORDER

Service connection for Parkinson's disease is denied.


REMAND

Diabetes mellitus is a chronic disease listed in 38 C.F.R. § 3.309(a) and may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If diabetes mellitus is shown to be chronic in service, subsequent manifestations of the disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Where a veteran was exposed to an herbicide agent during active service, and Type II diabetes mellitus becomes manifest to a degree of 10 percent, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Veteran asserts that he was exposed to herbicides by coming into contact with aircraft arriving from Vietnam, especially during the Vietnam evacuation.  The Veteran has not indicated the type of aircraft involved or the nature of such herbicide exposure.  Action should be taken to obtain such evidence.

Private treatment records from August 2002 and February 2008 state that the Veteran has been diagnosed with Type II diabetes mellitus.  An August 2002 treatment record from T. Burnett-Lewis, M.D., states that the Veteran had a prior medical history of diabetes mellitus and that the disorder was "well controlled."  A February 2008 treatment record from P. Vyas, M.D., states that the Veteran was diagnosed by another doctor in 2002.  Clinical documentation of record does not indicate when the Veteran's diabetes first became manifest.  

The Veteran has not been afforded a VA diabetes mellitus examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, this matter is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for diabetes mellitus.

2.  Conduct appropriate development to determine if C-123 aircraft were stationed or otherwise arrived at Andersen Air Force Base, Guam, from 1972 to 1975.  If the requested information is not found, a written statement to that effect should be prepared for incorporation into the record.

3.  Schedule the Veteran for a VA diabetes mellitus examination to obtain an opinion as to the nature and etiology of his Type II diabetes mellitus and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's Type II diabetes mellitus had its onset during active service; is related to the Veteran's claimed in-service herbicide exposure; otherwise originated during active service; and/or became manifest to a compensable degree within one year of service separation.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


